DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 each recite the limitation "the second panel", and claims 12 and 18 each recite the limitation “the third panel.”  There is insufficient antecedent basis for these limitations in the claims.  
Claim 20 recites “the second coupling element.”  There is insufficient antecedent basis for this limitation in the claim.  
Claims 13 and 19 each recite “wherein the first panel includes a first socket configured to facilitate attachment of the first coupling element,” and claims 14 and 20 each recite “wherein  extending outward from the first surface of the first panel” (emphasis added).  Thus, as claimed, the first coupling element has to extend from the same side of the first panel that the first cavity is located on; that is, the first side.  However, Figures 11-14 and the associated text of the specification, which appears to be the closest support for the “sockets” being located in the first panel, discloses an embodiment where the coupling elements extend from the opposite sides of the first panel (512) that the cavities are located on.  The sockets (524, 546, 520) are present as holes or vias to guide the coupling elements (526, 518, 530, 532) to the opposite surfaces of the first panel.  There is no embodiment disclosed that has sockets in the first panel that also has the coupling elements extending from the same side of the first panel.  In fact, sockets in the first panel would not be necessary because the respective cavities would already position the coupling elements within the first panel, and such sockets (holes) would prevent the bus bars from being inserted properly (because that portion of the cavity would be covered by a narrow socket through-hole).  Thus, claims 13, 14, 19, and 20 are not understood in light of the specification and drawings of the instant application.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Ikeda et al (US 6261719).  Regarding claim 1, the reference teaches an apparatus comprising a first panel (2) including a first upper surface and a first lower surface, wherein the first upper surface including a first cavity (4) extending into the upper surface towards the lower surface; a bus bar (5) within the cavity, and a second panel (12) having a second lower surface in direct contact with the first upper surface (when closed via hinge 11), and the second lower surface extends over a substantial portion of the first and second cavities (see Fig. 1, col. 4, line 42 et seq).  Regarding claims 1 and 2, the first bus bar includes a first coupling element (hole 6), wherein a terminal (52/53) of a battery module is mechanically coupled to the first coupling element and the first cavity positions the first coupling element to align with the first terminal.  Regarding claim 3, the first lower surface includes a back cavity extending into the first lower surface towards the first upper surface (see holes in element 55 in Fig. 20; also col. 4, line 66: “The battery-connecting plate 1, so far as described above, is the same in structure as the conventional battery-connecting plate 54 in FIG. 15 [FIG. 20], but differs in that it is provided at every predetermined number of connection portions 3 with a pitch adjusting means 7”).
Thus, the instant claims are anticipated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 


Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10593919.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘919 patent anticipate instant claim 1.  Instant claim 2 is also rendered obvious because although a battery module terminal is not explicitly recited in ‘919, it would be obvious to connect the bus bar/coupling element of ‘919 to such a terminal. 


Claims 1-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9960396.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘396 patent anticipate instant claims 1-8.  Instant claims 9-12 and 15-18 are also rendered obvious because the subject matter of claims 6 and 12 of ‘396 can be combined to meet the features of these claims (bays on opposite sides of the first panel).  That is, claim 6 of ‘396 recites a first panel with two “front” cavities and a back cavity, and claim 12 of ‘396 recites two bays on the . 

Allowable Subject Matter
Claims 9, 10, 15, and 16 would allowable if the double patenting rejection over ‘396 was overcome.
Claims 4-8 would allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the double patenting rejection over ‘396 was overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claim 4 recites that the back cavity is spaced from the cavity, and the apparatus further includes a back bus bar within the back cavity.  Ikeda et al., as noted above, teaches a cavity and back cavity (best seen in Fig. 20), but fails to teach or suggest that the cavities are spaced from each other, or the presence of a second bus bar in the back cavity.  As such, claim 4 contains allowable subject matter. 
Independent claims 9 and 15 each recite an apparatus comprising a housing having a plurality of bays configured to receive a plurality of battery modules, and a module backbone disposed between the bays, the backbone comprising a first panel having a first and a second surface, a first cavity extending from the first surface, a second cavity extending from the second surface, a first bus bar within the first cavity, the first bus bar having a first coupling element extending outward from the first surface and configured to be coupled to a first battery terminal when disposed in the bay.  Ikeda, the closest prior art, does not teach or fairly suggest a 
Anzioso et al (US 8633606) is also cited herein as showing a battery rack having multiple bays, and a conductive structure between two bays including two vertical walls (48) and multiple conductors (45, 47, 49) (Fig. 4).  However, the conductive structure is not related to the structure recited in the claims (no cavities containing bus bars, etc) and the claimed subject matter would not be obvious therefrom.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 14, 2021